UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7695



FRANK PAUL FERRARA,

                                            Plaintiff - Appellant,

          versus


W. P. ROGERS, Regional Director; ALTON BASKER-
VILLE, Warden, PRCC/PCC; C. HARRIS, Agency
Management; D. A. POTTERFIELD, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-99-1638)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Frank Paul Ferrara, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Paul Ferrara, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).     We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Ferrara v. Rogers, No.

CA-99-1638 (E.D. Va. Nov. 23, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                 2